                                                                                  Case 2:19-cv-01891-RFB-DJA Document 14 Filed 06/29/20 Page 1 of 2



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   DALLAS GALLUP, an individual;                             Case No.: 2:19-cv-01891-RFB-DJA
                                                                             10                                        Plaintiff,
                                                                             11         v.
Law Office of Kevin L. Hernandez




                                                                             12                                                                    STIPULATION AND ORDER
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  AARGON AGENCY, INC., a foreign                                    DISMISSING DEFENDANT
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   corporation;                                                    AARGON AGENCY, INC. WITH
                                                                                                                                                          PREJUDICE
                                           Las Vegas, Nevada 89123




                                                                             14                                          Defendant.
                                                                             15

                                                                             16              Plaintiff, Dallas Gallup (“Plaintiff”), and Defendant, Aargon Agency, Inc. (“Aargon”) (the
                                                                             17   “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             18              Therefore, the Parties, by and through their respective attorneys of record, and subject to
                                                                             19   the court’s approval, respectfully request dismissal of the above-captioned matter with prejudice
                                                                             20   ///
                                                                             21   ///
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                                  Case 2:19-cv-01891-RFB-DJA Document 14 Filed 06/29/20 Page 2 of 2



                                                                              1   under FRCP 41(a) as to Aargon, with Plaintiff and Aargon bearing their own attorneys’ fees and

                                                                              2   costs incurred in this action.

                                                                              3   Respectfully Submitted.

                                                                              4
                                                                                   Dated: June 24, 2020                          Dated: June 24, 2020
                                                                              5
                                                                                   LAW OFFICE OF                                 ALVERSON TAYLOR & SANDERS
                                                                              6    KEVIN L. HERNANDEZ
                                                                              7    /s/ Kevin L. Hernandez                        /s/ Trevor Waite
                                                                                   Kevin L. Hernandez, Esq.                      Trevor Waite, Esq.
                                                                              8    Nevada Bar No. 12594                          Nevada Bar No. 13779
                                                                                   8872 S. Eastern Avenue, Suite 270             6605 Grand Montecito Parkway, Suite 200
                                                                              9    Las Vegas, Nevada 89123                       Las Vegas, NV 89149
                                                                                   kevin@kevinhernandezlaw.com                   TWaite@AlversonTaylor.com
                                                                             10    Attorney for Plaintiff                        Attorneys for Defendant Aargon Agency, Inc.
                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12                                                  IT IS SO ORDERED:
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                                                                                                                 ____________________________________
                                           Las Vegas, Nevada 89123




                                                                             14
                                                                                                                             ________________________________
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                                                                             RICHARD F. BOULWARE, II
                                                                             15                                              UNITED  STATES   DISTRICT JUDGE
                                                                                                                                DATED: ____________________________
                                                                             16                                              DATED this 29th day of June, 2020.
                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28

                                                                                                                           Page 2 of 2
